 Case 8:20-mc-00127-JLS-JDE Document 29 Filed 01/04/21 Page 1 of 1 Page ID #:1581

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.           2:20-mc-00127-JLS (JDE)                                          Date     January 4, 2021
  Title              HMD Global Oy, Movant, v. Acacia Research Corporation, Respondent,

 Present: The Honorable             John D. Early, United States Magistrate Judge
                      Maria Barr                                                             n/a
                     Deputy Clerk                                          Court Reporter / Recorder
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                              n/a                                                       n/a
Proceedings:                   (In Chambers) Order re Briefing on Request to Transfer [Dkt. 25]


         On December 21, 2020, Movant HMD Global Oy (“Movant”) filed a Motion to Compel
Compliance with a Subpoena (Dkt. 1, “Motion”) issued in connection with an action pending in
the United States District Court for the Eastern District of Texas (“EDTx”). The Motion is set for
hearing before this Court on January 21, 2021 at 10:00 a.m. Dkt. 10. The Court hereby ORDERS
that if a hearing on the Motion is held, it will be conducted by telephone, with counsel for the
parties to be provided call-in information at a later date.

      On December 31, 2020, Respondent Acacia Research Corporation (“Respondent”) filed a
Memorandum in Opposition to the Motion. Dkt. 19. Under the Local Rules, Movant has until
January 7, 2021 to file an optional reply in support of the Motion. See Local Rule 7-10.

     Separately on December 31, 2020, Respondent filed a Motion to Transfer the Case to the
EDTx. Dkt. 25 (“Request to Transfer”).

        The Court orders Movant to file its position with respect to the Request to Transfer by
January 5, 2021. Unless the Court orders further briefing, the Request to Transfer will be deemed
fully briefed as of January 5, 2021 or the filing of Movant’s position thereon, whichever is earlier.

          IT IS SO ORDERED.




                                                                 Initials of Clerk:          mba




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                           Page 1
